Woods, C. J.,
delivered the opinion of the court.
The benefits conferred by section 1279, code of 1880, are designed to meet the immediate necessities of families in this state, upon the death of the husband. The section must be held to be a part of our exemption laws, and applicable only to persons resident within our borders. The purpose of the section is to secure the widow and children of one who had been their support against present want, when that support has been taken away, and, furthermore, to protect society against the burden of having destitute families thrown upon it for food and raiment.
While we are constrained to announce this view of the law in the case before us, we take leave to say that we do not see clearly how letters of administration were granted to appellant, on the admitted facts of the case. The deceased did not reside here at the time of his death, nor had he any estate here. Will the mere passage through the state, in the mails of the government, of a treasury warrant, authorize a stranger to seize and administer upon the warrant?

Reversed and remanded.